Citation Nr: 1748981	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for left varicocele.

3.  Entitlement to service connection for epistaxis (claimed as nosebleeds).

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in January 2013.  The RO issued a statement of the case in November 2013, and the Veteran filed a substantive appeal (VA Form 9) to the Board in December 2013.  

In March 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left knee disorder is not demonstrated by the evidence of record.

2.  A left varicocele was noted on the pre-induction examination in May 1969.

3.  The Veteran's preexisting left varicocele did not increase in severity during service or as a result of a service-connected condition.

4.  The evidence of record clearly and unmistakably establishes that the Veteran's headaches existed prior to service and was not aggravated by service.

6.  The evidence of record clearly and unmistakably establishes that the Veteran's epistaxis (claimed as nosebleeds) existed prior to active duty service and was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left varicocele have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2016).

3.  The criteria for service connection for epistaxis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2016).

4.  The criteria for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a November 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs) and private treatment records.  At his March 2017 Board hearing, the Veteran stated that his private treatment records were unavailable.  Thus, additional development in this regard would likely only serve to delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran was afforded a VA examination in December 2012.  The examiner provided medical opinions considering the Veteran's prior medical history, lay statements, and described the Veteran's conditions with detail, including supporting rationale.  

Additionally, the Veteran was afforded an adequate hearing before the undersigned in March 2017.  At this hearing, the undersigned asked questions to elicit relevant testimony to substantiate the claims, and the Veteran was afforded the opportunity to provide testimony.  The record does not show, and the Veteran has not alleged, that there was any deficiency in association with the Board hearing.

In sum, VA has satisfied its duties to notify and assist the Veteran and no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Service Connection

To establish service connection, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if preexisting, was aggravated therein. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

III.  Analysis 

Left knee

The Veteran asserts that he has a left knee disorder that is directly related to his military service, specifically as a result of a fall during training exercises.  

At the March 2017 hearing, the Veteran testified to the effect that he injured his knee in the first week of October 1969, during basic training when he tripped over a cable and fell on the ground.  He reported that he received treatment and was provided crutches and medication.  The Veteran further testified that he currently experiences pain in his knee when he moves about and, as a result, receives shots in the knee.

The service treatment records, which contain several notations for various other ailments, reveal no complaint, finding, or treatment of an injury to, or disorder of the left knee.

In a December 2012 VA examination report, the Veteran related a history of having injured his left knee from a fall during basic training; however, the report makes no mention of a diagnosis pertaining to the left knee.

Based on the above, the Board determines that the evidence of record is against a finding that the Veteran has a current diagnosis of a left knee disorder.

The Board acknowledges the Veteran's assertions that he has a left knee disorder as a result of a fall he sustained during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a disability of the left knee falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report the sequence of events which led a fall he purports to have sustained in service, as well as any symptoms he experienced at that time, any opinion regarding the diagnosis of a left knee disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions regarding whether he has presently existing left knee disorder.

In regards to the Veteran's current complaints of pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a left knee disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left varicocele 

Upon pre-induction examination in May 1969, clinical evaluation revealed a left varicocele.  The Veteran was inducted into active duty service on September 25, 1969.  As such, the Board determines that a pre-existing left varicocele was noted at service induction and the presumption of soundness does not apply.  The question now turns to whether this pre-existing condition was aggravated by service.  38 U.S.C.A. § 1153.

In this regard, the service treatment records reveal that in October 1969, the Veteran presented with complaints of pain in the left groin area.  Physical examination at that time revealed a tender, large varicocele on the left side of scrotum.  Another entry in October 1969 indicated a painful large vein in the scrotum, which had been present for three years.  It was noted that Veteran was placed on a physical profile and suspended from all duty pending a Medical Board.  See Medical Condition, Medical Profile Record, dated October 8, 1969.

Upon Medical Board proceeding, dated October 1969, the Veteran was diagnosed with a left varicocele that existed prior to service and was not aggravated by active duty.

A Compensation and Pension examination dated in December 2012 showed that the Veteran told the examining physician that he fell during basic training, causing swelling to his upper leg and the varicocele to swell or get bigger.  The examiner noted that after leaving service, the varicocele eventually got smaller, but also that the Veteran stated that he was in constant pain depending upon his activity level and clothing worn.  The examiner reviewed the available service treatment records and considered the Veteran's lay statements.  The examiner observed that the Veteran had a history of left sided varicocele that was noted during his induction in May [1969].  The examiner observed that the urology notes dated October 7, 1969, indicated a large left varicocele; and on October 9, 1969, the notes showed a painful large vein in the scrotum, which was present for three years.  The examiner also observed that a Medical Board was requested for separation, for a condition that existed prior to service and that was not service aggravated.  The examiner further commented that he was unable to locate any evidence of a knee injury related to worsening varicocele as stated by the Veteran.  Based on the foregoing, the examiner opined that the left varicocele clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

Here, the record evidence establishes that the Veteran's preexisting left varicocele was not aggravated during service.  In that regard, the Board finds the December 2010 VA examiner's opinion to be highly probative to the question at hand.  The examination was provided by a medical professional who possess the necessary education, training, and expertise to provide the requested opinion.  In addition, the December 2012 opinion provided that the Veteran's left varicocele clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated thereby.  See December 2012 VA Examination Report.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.

During the Board hearing, the Veteran described that his condition was not symptomatic at entrance and that he did not know that he had the condition.  The Board, however, places greater probative weight on the findings and conclusions of May 1969 pre-induction examination report, October 1969 Medical Board Proceeding, and December 2012 VA examination report to the extent that such condition although not easily detectible, clearly existed prior to the Veteran's induction in service and was not aggravated thereby.  The Board notes that the Veteran is competent to describe symptoms; however, he is not competent to state whether the left varicocele, which has been asymptomatic throughout his life, did not represent a preexisting condition, as he is not shown to possess the requisite training and expertise in evaluating such condition, especially in light of its asymptomatic nature and difficulty in detection.  38 C.F.R. § 3.159 (a)(1), (2).

Additionally, the specific matter of the aggravation of the preexisting varicocele is likewise a complex medical matter that also falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise to determine etiology of a condition, he is not competent to provide a medical opinion upon which this claim turns.

Accordingly, based on the above, the Board determines that the record evidence is unequivocal in establishing that the Veteran's preexisting left varicocele was not aggravated beyond its natural progression by service.

Lastly, because service connection for a left knee condition is not warranted, the Veteran is not entitled to service connection based on aggravation of the pre-existing left varicocele as secondary the left knee.

Epistaxis (claimed as nosebleeds)

Regarding his claim for nosebleeds, service treatment records dated in May 1969 noted that the Veteran had a normal nose upon clinical evaluation.  Service treatment records dated in October 1969 show that the Veteran complained of nosebleeds and reported that he suffered from them since the age of twelve.

During service, the Veteran experienced nosebleeds on several days.  As shown by the service treatment records, the experienced nosebleeds on October 3rd, 5th, and 7th, and also included comments about nosebleeds in a diary dated October 2nd, 3rd, 4th, 5th, and he also reported that he presently has them from time to time.

A Compensation and Pension examination dated in December 2012 showed that the Veteran was diagnosed with epistaxis (nosebleeds) in 1961, eight years prior to entering service.  The Veteran related that he had a history of being struck in the nose with a baseball around age 14.  The examiner reviewed the claims file in its entirety and noted on the examination report that he could not locate any specific treatment related to nosebleeds during service in the file.  The examiner opined with complete rationale that the Veteran's claimed condition clearly and unmistakably existed prior to active duty and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The December 2012 VA examination corroborated the earlier findings, further addressing that the Veteran suffered from nosebleeds prior to entrance.  

At the hearing, the Veteran testified that he had nosebleeds prior to service, but that they were always precipitated by some sort of trauma to the nose or face.  He denied any trauma or injury while in service and contended that he suffered nosebleeds while in service as a result of the process of immunizations.
 
The Board acknowledges the Veteran's testimony and diary entries; however, the Board places greater probative weight on the findings and conclusions in the service treatment records and of the December 2012 VA examiner to the extent that such condition although not frequent, clearly and unmistakably pre-existed service and was not aggravated during service.  The Board notes that the Veteran is competent to describe symptoms; however, he is not competent to state the etiology of the nosebleeds and disagreement as to whether they represented a preexisting disability.  The Veteran is not shown to possess the requisite training and expertise in evaluating such condition, especially in light of its asymptomatic nature and difficulty in detection. 38 C.F.R. § 3.159 (a)(1), (2).  Here, the specific matter of the etiology of the nosebleeds is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4.  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to provide a medical opinion upon which this claim turns.  

Additionally, the Board finds that the December 2012 medical opinion was accompanied by a full and well-explained rationale and is therefore entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board notes that the Veteran had nosebleeds at enlistment.  To the extent that his symptoms flare up, the record evidence does not suggest an underlying worsening of the condition.

Accordingly, based on the above, the Board determines that the record evidence is unequivocal in establishing that the Veteran's epistaxis (claimed as nosebleeds) existed prior to active duty service and was not aggravated by service.

Migraines 

The record reflects that the Veteran had headaches upon entrance to service as reflected in a May 1969 report.  The examiner listed the dates of disease as 1962 to present and listed the date of the last attack as of the same month.  As a result, the examiner recommended that the Veteran visit a neurologist.  The Veteran had normal EEG results and there was no evidence of a neurological disorder.  

There was no diagnosis of headaches during active service, and the Veteran, at the hearing, stated that the only treatment that he received for migraines while in service was "an aspirin or two."

At the March 2017 hearing, the Veteran stated that while he reported that he suffered from "a bad headache or two" prior to service, he suffered from more frequent and more severe headaches while in and after military service.

Notes dated in August 1969, by the neurologist, indicated that the Veteran revealed that since the age of nine, the Veteran had dizzy spells, blackouts, and a head injury from a fall from a truck that resulted in a brief loss of conscience.  Notes dated October 1969 indicated that the Veteran had a history of headaches for ten years.  

A Compensation and Pension examination dated in December 2012, conducted over forty years following active service, showed a diagnosis of migraines with migraine variants.  The examining physician opined with complete rationale that the Veteran's claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury, event, or illness.  The examiner also opined that the Veteran's migraines were attributable to injuries that he sustained as a child and noted that no diagnosis was evident in the claims file and no treatment was prescribed while in service.

The Board accords great probative weight to the opinions proffered by the VA examiner in December 2012, which found that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression. The Board finds that the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, including those pertaining to events that occurred in his childhood, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Importantly, there are no contrary medical opinions of record.

Accordingly, based on the above, the Board determines that the record evidence is unequivocal in establishing that the Veteran's migraine headaches existed prior to active duty service and was not aggravated by service.

Additionally, the Board notes that the Veteran has generally contended that his migraines are related to his service-connected disabilities.  As noted above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran is competent to state that he experienced headaches and how long he has been experiencing them; however, as to the diagnosis of migraine headaches and its etiology, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of the diagnosis and etiology of migraine headaches involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the diagnosis and etiology of his headaches to have little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered conclusory statements regarding the relationship between his service-connected disabilities and his headaches.  In contrast, the VA examiner took into consideration all the relevant facts in providing his opinion.  

Consequently, the Board finds that the Veteran's migraine headaches are not shown to be causally or etiologically related to any in-service injury.  Further, the record evidence fails to establish that the Veteran's migraine headaches are proximately caused or aggravated by these conditions.  In view of the foregoing, the Board finds that the Veteran's claim for service connection must be denied.  

As such, the criteria for service connection have not been met with regard to the Veteran's migraine headaches, and his claim is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for left varicocele is denied.

Entitlement to service connection for epistaxis (claimed as nosebleeds) is denied.

Entitlement to service connection for migraine headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


